IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

STATE OF DELAWARE, )
)

Plaintiff, )

)

)

Vv ) Cr. ID. No. 9408012457

)

)

JOHN A. TAYLOR )
)

Defendant. )

Submitted: July 29, 2019
Decided: August 15, 2019

COMMISSIONER’S REPORT AND RECOMMENDATION THAT

DEFENDANT’S SEVENTH MOTION FOR POSTCONVICTION RELIEF
SHOULD BE SUMMARILITY DISMISSED

Martin B. O’Connor, Deputy Attorney General, Department of Justice,
Wilmington, Delaware, Attorney for the State of Delaware.

John A. Taylor, Howard R. Young Correctional Institution, Wilmington, Delaware.

MAYER, Commissioner
This 15th day of August, 2019, upon consideration of Defendant’s Seventh
Motion for Postconviction Relief, and the record in this matter, the following is my

Report and Recommendation:

REPORT AND RECOMMENDATION

On January 22, 1996, a jury found John A. Taylor (“Defendant”) guilty of
several offenses. Since then, Defendant has appealed his conviction, filed six (6)
motions for postconviction relief, a petition for a writ of habeas corpus, a petition
for a writ of mandamus, and pursued several other motions seeking various forms of
relief. Defendant’s six motions for postconviction relief set forth the same claims
or attempted to re-characterize the same arguments. Defendant now presents his
Seventh Motion for Postconviction Relief (the “Seventh Motion”) that once again,
presents the same claims. Defendant argues he received ineffective assistance of
counsel because his constitutional rights were violated when the preliminary hearing
was waived, because he was not formally arraigned, and because his conviction was
barred by the principles of double jeopardy. Although less than clear, Defendant

also appears to be arguing that the Superior Court lacked jurisdiction.

The Court must first determine whether there are any procedural bars to the

motion before considering the merits of the claims.'! Defendant’s claims were

 

' Younger v. State, 580 A.2d 552, 554 (Del. 1990).
initially rejected by this Court’s Order Denying Defendant’s (First) Motion for
Postconviction Relief.* In subsequent decisions, it was noted that Defendant’s
motions were subject to summary dismissal because he raised the same claims,
repackaged the same arguments, and the motions were repetitive and serial filings.?
Defendant’s attempts to appeal the denial and dismissal of the motions have likewise

failed.*

After having considered the extensive record in this matter, it is evident that
Defendant’s Seventh Motion is procedurally barred. Defendant’s Seventh Motion
is untimely; to the extent the bases for relief were not asserted in the proceedings
leading to the judgment of conviction, the claims are deemed waived; and, because
the same arguments have now been presented by way of multiple motions, the claims
are barred as formerly adjudicated.° Defendant’s attempts to evade the procedural
bars are unavailing. Defendant has not plead with particularity that new evidence

exists that creates a strong presumption of innocence, nor has he cited a new rule of

 

2 DiI. #72.
> See D.I. #s 94, 106, 109, 118, 121, 134, 138, 143.
* See DI. #s 83, 84, 101, 115, 127, 141. Defendant also failed to obtain relief

from the United States Court of Appeals for the Third Circuit and the United States
Supreme Court.

> See Super. Ct. Crim. R. 61(i)(1); (i)(2); (D3); and (1)(4).
constitutional law made retroactive to his case.° Finally, Defendant’s argument that
this Court lacks subject matter jurisdiction is not only inaccurate, but was also
adjudicated by way of the previous motions. Defendant’s Seventh Motion is
procedurally barred and it is hereby recommended that the Court summarily dismiss
the Seventh Motion.’

In light of Defendant’s excessive and serial filings, it is also recommended
that Defendant be prohibited from filing any further motions for postconviction
relief unless he first obtains permission from the Court.

For all of the foregoing reasons, Defendant’s Motion for Postconviction
Relief, should be SUMMARILY DISMISSED.

IT IS SO RECOMMENDED.

Commissioner rine :
oc: Prothonotary

cc: Raymond M. Radulski, Esquire
John A. Taylor (00311518)

 

 

° See Super. Ct. Crim. R. 61(i)(5) and (d)(2)(i), (ii).

7 Super. Ct. Crim. R. 61(d)(5).